In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-20-00066-CV
                 ___________________________

CEDRIC LAVON BILLUPS SR. AND DONNA MARIE BILLUPS, Appellants

                                  V.

            ARBELAEZ INVESTMENTS, LLC, Appellee



             On Appeal from County Court at Law No. 1
                      Tarrant County, Texas
                  Trial Court No. 2019-002120-1


             Before Sudderth, C.J.; Kerr and Birdwell, JJ.
               Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      In this forcible-detainer case, appellants and bankruptcy debtors Cedric and

Donna Billups attempt to appeal from the United States Bankruptcy Court’s order

terminating the automatic bankruptcy stay to allow appellee Arbelaez Investments,

LLC to enforce the county court at law’s writ of possession and take possession of

the property.1

      Because the bankruptcy-court order did not appear to be an order appealable to

this court, we wrote to the Billupses expressing our concern that we thus lacked

jurisdiction over this appeal. We warned that we could dismiss the appeal for want of

jurisdiction unless, within ten days, the Billupses filed a response showing grounds for

continuing it. See Tex. R. App. P. 42.3(a), 44.3. The Billupses have filed a response,

but it does not show grounds for continuing the appeal.

      This court does not have jurisdiction over an appeal from a federal bankruptcy

court order. See Tex. Const. art. V, § 6(a); Tex. Gov’t Code Ann. § 22.220(a); Cuellar v.

Livingston, No. 03-13-00304-CV, 2013 WL 4516142, at *1 (Tex. App.—Austin Aug.

22, 2013, no pet.) (mem. op.) (“We may only exercise jurisdiction over causes that

arise out of the State-level district or county courts within our district and are without




      1
       The Billupses filed for bankruptcy just over a month after the county court at
law signed the judgment of possession. See Chapter 13 Voluntary Petition, In re Billups,
No. 19-45049-elm13 (Bankr. N.D. Tex. Dec. 11, 2019), ECF No. 1.

                                            2
jurisdiction over the federal courts.”). Accordingly, we dismiss the Billupses’ appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                        /s/ Elizabeth Kerr
                                                        Elizabeth Kerr
                                                        Justice

Delivered: April 30, 2020




                                             3